Exhibit 10.2
 
 
OMNIBUS AGREEMENT
among
TETRA TECHNOLOGIES, INC.,
COMPRESSCO PARTNERS GP INC.,
and
COMPRESSCO PARTNERS, L.P.
 
 

 



--------------------------------------------------------------------------------



 



         
TABLE OF CONTENTS
       
 
   
ARTICLE I
       
DEFINITIONS
       
 
       
1.1 Definitions
    1  
 
       
ARTICLE II
       
SERVICES
       
 
       
2.1 Services and Personnel Provided to the Partnership Group
    6  
2.2 Subcontract Services Provided between the Partnership Entities and TETRA
Entities
    8  
 
       
ARTICLE III
       
EQUIPMENT TRANSFERS
       
 
       
3.1 Equipment Transfers between the Partnership Entities and TETRA Entities
    8  
 
       
ARTICLE IV
       
INDEMNIFICATION
       
 
       
4.1 Environmental Indemnification
    9  
4.2 Additional Indemnification
    10  
4.3 Limitations Regarding Indemnification
    11  
4.4 Indemnification Procedures
    11  
 
       
ARTICLE V
       
MISCELLANEOUS
       
 
       
5.1 Choice of Law; Submission to Jurisdiction
    12  
5.2 Notice
    12  
5.3 Entire Agreement
    13  
5.4 Termination
    13  
5.5 Effect of Waiver or Consent
    13  
5.6 Amendment or Modification
    13  
5.7 Assignment; Third Party Beneficiaries
    13  
5.8 Counterparts
    13  
5.9 Severability
    14  
5.10 Gender, Parts, Articles and Sections
    14  
5.11 Further Assurances
    14  
5.12 Withholding or Granting of Consent
    14  
5.13 Laws and Regulations
    14  
5.14 Negation of Rights of Limited Partners, Assignees and Third Parties
    14  
5.15 No Recourse Against Officers or Directors
    14  
 
       
SCHEDULES AND EXHIBITS
       
 
       
Schedule 1.1 — Fixed Margin Amount Percentage
       
Schedule 2.1(c) — SG&A Services
       

i



--------------------------------------------------------------------------------



 



OMNIBUS AGREEMENT
     THIS OMNIBUS AGREEMENT is entered into on, and effective as of, the Closing
Date (as defined herein), by and among TETRA Technologies, Inc., a Delaware
corporation (“TETRA”), Compressco Partners GP Inc., a Delaware corporation (the
“General Partner”), and Compressco Partners, L.P., a Delaware limited
partnership (the “Partnership”). The above-named entities are sometimes referred
to in this Agreement singularly as a “Party” and collectively as the “Parties.”
RECITALS:
     The Parties desire by their execution of this Agreement to evidence their
understanding:
     1. As more fully set forth in Article II, with respect to: (a) the
reimbursement obligations of the Partnership Group to: (i) the General Partner
for all direct and indirect expenses incurred by the General Partner in
providing all personnel and services reasonably necessary to manage the
Partnership Entities’ operations and conduct the Partnership Group’s business
and (ii) TETRA for all direct and indirect expenses incurred by the TETRA
Entities in providing all personnel and services reasonably necessary to conduct
the Partnership Group’s Mexico-based business and all corporate and general and
administrative services reasonably necessary to assist in the operation of the
business of the Partnership Group; and (b) subcontract services that may, from
time to time, be provided between any Partnership Entity and any TETRA Entity.
     2. As more fully set forth in Article III, with respect to the purchase and
sale, lease or like-kind exchange of PES Equipment between any Partnership
Entity and any TETRA Entity as is needed or desired by the entity obtaining such
PES Equipment to meet its production enhancement services obligations.
     3. As more fully set forth in Article IV, with respect to certain
indemnification rights and obligations among the Parties.
     In consideration of the premises and the covenants, conditions, and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions.
          (a) Capitalized terms used herein but not defined shall have the
meanings given them in the Partnership Agreement.
          (b) As used in this Agreement, the following terms shall have the
respective meanings set forth below:
     “Affiliate” has the meaning given to such term in the Partnership
Agreement.

 



--------------------------------------------------------------------------------



 



     “Agreement” means this Omnibus Agreement, as it may be amended, modified or
supplemented from time to time in accordance with the terms hereof.
     “Books and Records” means collectively books, records, ledgers, files,
invoices, documents, work papers, correspondence, lists (including customer
lists and supplier lists), all tangible and digital or electronic copies of
technology, designs, formulae (chemical and otherwise), copies of software,
databases, procedures, schedules, methods, discoveries, processes, techniques,
research and development, technical data, tools, materials, specifications,
information technology infrastructure, apparatuses, creations, improvements,
works of authorship in any media, confidential, proprietary or non-public
information, and other similar materials.
     “Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions in Oklahoma City, Oklahoma are authorized or are
obligated by law, executive order or governmental decree to be closed.
     “Change of Control” means, with respect to any Person (the “Applicable
Person”), any of the following events: (i) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all of the Applicable Person’s assets to any other Person, unless
immediately following such sale, lease, exchange or other transfer such assets
are owned, directly or indirectly, by the Applicable Person or such Applicable
Person owns or controls such other Person; (ii) the dissolution or liquidation
of the Applicable Person; (iii) the consolidation or merger of the Applicable
Person with or into another Person, other than any such transaction where
(a) the outstanding Voting Securities of the Applicable Person are changed into
or exchanged for Voting Securities of the surviving Person or its parent and
(b) the holders of the Voting Securities of the Applicable Person immediately
prior to such transaction own, directly or indirectly, not less than a majority
of the outstanding Voting Securities of the surviving Person or its parent
immediately after such transaction; and (iv) a “person” or “group” (within the
meaning of Sections 13(d) or 14(d)(2) of the Exchange Act) being or becoming the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act)
of more than 50% of all of the then outstanding Voting Securities of the
Applicable Person, except in a merger or consolidation that would not constitute
a Change of Control under clause (iii) above.
     “Closing Date” means the date of the closing of the initial public offering
of Common Units.
     “Common Unit” has the meaning given such term in the Partnership Agreement.
     “Compressco” means Compressco, Inc., a Delaware corporation.
     “Compressor Unit” means a wellhead compressor unit used by the Partnership
to provide natural gas wellhead compression-based production enhancement
services, including GasJack® compressor units and VJack™ compressor units.
     “Conflicts Committee” has the meaning given such term in the Partnership
Agreement.

2



--------------------------------------------------------------------------------



 



     “Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of the Closing Date, by and among Compressco,
Compressco Field Services, Inc., Compressco Canada, Inc., Compressco de Mexico,
S. de R.L. de C.V., the General Partner, the Partnership, OPCO, Compressco
Netherlands B.V., Compressco Holdings, LLC, Compressco Netherlands Coöperatief
U.A., MLP Sub, TETRA International Incorporated, Production Enhancement Mexico,
S. de R.L. de C.V. and TETRA Technologies Inc., together with the additional
conveyance documents and instruments contemplated or referenced thereunder, as
such may be amended, supplemented or restated from time to time.
     “Covered Environmental Losses” has the meaning given to such term in
Section 4.1(a).
     “Environmental Laws” means all federal, state, and local laws, statutes,
rules, regulations, orders and ordinances, legally enforceable requirements and
rules of common law relating to protection of the environment including, without
limitation, the federal Comprehensive Environmental Response, Compensation, and
Liability Act, the Superfund Amendments Reauthorization Act, the Resource
Conservation and Recovery Act, the Clean Air Act, the Federal Water Pollution
Control Act, the Toxic Substances Control Act, the Oil Pollution Act, the Safe
Drinking Water Act, the Hazardous Materials Transportation Act and other
environmental conservation and protection laws, each as amended through and
existing on the Closing Date.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Fabricated Cost” means the total costs (other than any allocations of
general and administrative expenses) incurred in fabricating a particular item
of PES Equipment, as determined by the books and records of the Partnership,
prepared in accordance with GAAP.
     “Fixed Margin Amount” means (a) with respect to newly fabricated PES
Equipment, the amount resulting from the product of (i) the Fabricated Cost and
(ii) the percentage, expressed as a decimal, set forth on Schedule 1.1 to this
Agreement (the “Fixed Margin Amount Percentage”), which Schedule may be amended
from time to time with the approval of the Conflicts Committee, and (b) with
respect to previously fabricated PES Equipment, the amount resulting from the
product of (i) the Net Book Value and (ii) the Fixed Margin Amount Percentage.
     “Fabricated Margin Amount Percentage” has the meaning given to such term in
the definition of the Fixed Margin Amount.
     “GAAP” means generally accepted accounting principles in the United States,
consistently applied.
     “General Partner” has the meaning given to such term in the preamble to
this Agreement.
     “General Partner Services” has the meaning given to such term in
Section 2.1(a).

3



--------------------------------------------------------------------------------



 



     “Hazardous Substance” means (a) any substance that is designated, defined
or classified as a hazardous waste, hazardous material, pollutant, contaminant
or toxic or hazardous substance, or that is otherwise regulated under any
Environmental Law, including, without limitation, any hazardous substance as
such term is defined under the Comprehensive Environmental Response,
Compensation, and Liability Act, as amended, (b) petroleum, petroleum products,
crude oil, gasoline, fuel oil, motor oil, waste oil, diesel fuel, jet fuel and
other petroleum hydrocarbons, whether refined or unrefined, and (c) asbestos,
whether in a friable or a non-friable condition, and polychlorinated biphenyls.
     “Indemnified Party” means either the Partnership Group or the TETRA
Entities, as the case may be, each in its capacity as a party entitled to
indemnification in accordance with Article IV.
     “Indemnifying Party” means either the Partnership Group or the TETRA
Entities, as the case may be, each in its capacity as a party from whom
indemnification may be required in accordance with Article IV.
     “Intellectual Property” means all of the following intellectual property:
(a) patents and patent applications; (b) registered and unregistered copyrights
and copyright applications; (c) trademarks, service marks, trade names, and
trade dress, together with the goodwill associated therewith, and any
applications for the foregoing; (d) domain names; (e) trade secrets and
confidential information; and (f) the right to sue and collect for past, present
and future infringement and misappropriation of all such intellectual property.
     “Jointly-Owned Intellectual Property” shall mean the Intellectual Property
jointly owned by MLP Sub and OPCO pursuant to the Contribution Agreement, each
of MLP Sub and OPCO holding a joint and undivided interest in such Intellectual
Property.
     “Losses” has the meaning given to such term in Section 4.2.
     “Mexico Services” has the meaning given to such term in Section 2.1(b).
     “Mexico-based TETRA Entities” has the meaning given to such term in
Section 2.1.
     “MLP Sub” has the meaning given to such term in the definition of the
Partnership Group.
     “Net Book Value” means the net book value of a particular item of PES
Equipment, as determined by the books and records of the Partnership, prepared
in accordance with GAAP.
     “OPCO” has the meaning given to such term in the definition of the
Partnership Group.

4



--------------------------------------------------------------------------------



 



     “Partnership” has the meaning given to such term in the preamble to this
Agreement.
     “Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the Closing Date, as amended
from time to time, to which reference is hereby made for all purposes of this
Agreement.
     “Partnership Assets” means the wellhead compression-based production
enhancement services and any related well monitoring and automated sand
separation services contracts (including any subcontracts for the provision of
such services), manufacturing operations, customer relationships, Compressor
Units, well monitoring assets, automated sand separation assets and other
related equipment and assets, including leases of real property, directly or
indirectly conveyed, contributed or otherwise transferred to the Partnership
Group as of the Closing Date pursuant to the Contribution Agreement.
     “Partnership Entities” means the General Partner and each member of the
Partnership Group; and “Partnership Entity” means any of the Partnership
Entities.
     “Partnership Entity Intellectual Property” has the meaning given to such
term in Section 2.1(f).
     “Partnership Group” means the Partnership, Compressco Partners Sub, Inc., a
Delaware corporation (“MLP Sub”), Compressco Partners Operating, LLC, a Delaware
limited liability company (“OPCO”) and any Subsidiary of the Partnership, MLP
Sub or OPCO.
     “Party” or “Parties” have the meanings given to such terms in the preamble
to this Agreement.
     “Person” has the meaning given to such term in the Partnership Agreement.
     “PES Equipment” means Compressor Units, well monitoring assets, automated
sand separation assets and other equipment and assets, together with any
tangible components thereof, all related appliances, parts, accessories,
appurtenances, accessions, additions, improvements and replacements thereto, all
other equipment or components of any nature from time to time incorporated or
installed therein and all substitutions for any of the foregoing.
     “Services” has the meaning given to such term in Section 2.1(c).
     “SG&A Services” has the meaning given to such term in Section 2.1(c).
     “Subsidiary” has the meaning given to such term in the Partnership
Agreement.
     “TETRA” has the meaning given to such term in the preamble to this
Agreement.

5



--------------------------------------------------------------------------------



 



     “TETRA Entities” means TETRA and any Person (other than the Partnership
Entities) controlled, directly or indirectly, by TETRA; and “TETRA Entity” means
any one of the TETRA Entities.
     “Transfer” has the meaning given to such term in Section 3.1.
     “Voluntary Cleanup Program” means a program of the United States or a state
of the United States enacted pursuant to Environmental Laws that provides for a
mechanism for the written approval of, or authorization to conduct, voluntary
remedial action for the clean-up, removal or remediation of contamination that
exceeds actionable levels established pursuant to Environmental Laws.
     “Voting Securities” of a Person means securities of any class of such
Person entitling the holders thereof to vote in the election of, or to appoint,
members of the board of directors or other similar governing body of the Person;
provided, that if such Person is a limited partnership, Voting Securities of
such Person shall be the general partner interest in such Person.
ARTICLE II
SERVICES
     2.1 Services and Personnel Provided to the Partnership Group. On and as of
the Closing Date, (i) all of Compressco’s U.S. employees will become employees
of the General Partner and be dedicated to managing the Partnership Entities’
operations and conducting the Partnership Group’s business on a full-time basis
and (ii) the Partnership Group’s operations in Mexico will be supported on a
part-time basis by the employees and consultants of Mexico-based TETRA Entities
(such TETRA Entities, the “Mexico-based TETRA Entities”). The Partnership will
reimburse the General Partner and TETRA for all direct and indirect expenses
incurred by the General Partner, the Mexico-based TETRA Entities and TETRA on
the Partnership Group’s behalf on the following terms:
     (a) The General Partner shall provide the Partnership Group with all
personnel and services reasonably necessary to manage the Partnership Entities’
operations and conduct the Partnership Group’s business (such personnel and
services, the “General Partner Services”). The General Partner Services shall be
substantially similar in nature and quality to the services previously provided
by Compressco’s U.S. employees to Compressco in connection with Compressco’s
management and operation of the Partnership Assets prior to the Closing Date and
no lower in quantity than is reasonably necessary to manage the Partnership
Entities’ operations and conduct the Partnership Group’s business, even if
greater in quantity than previously provided prior to the Closing Date.
     (b) TETRA shall cause the Mexico-based TETRA Entities to provide the
Partnership Group with all personnel and services reasonably necessary to
conduct the Partnership Group’s Mexico-based business (such personnel and
services, the “Mexico Services”). The Mexico Services shall be substantially
similar in nature and quality to the services previously provided by the
Mexico-based TETRA Entities’ personnel to

6



--------------------------------------------------------------------------------



 



Compressco in connection with Compressco’s management and operation of the
Partnership Assets prior to the Closing Date and no lower in quantity than is
reasonably necessary to conduct the Partnership Group’s Mexico-based business,
even if greater in quantity than previously provided prior to the Closing Date.
     (c) TETRA shall provide the Partnership Entities with certain corporate and
general and administrative services reasonably necessary for the operation of
the business of the Partnership Group, which services may include (without
limitation), at the Partnership’s request, those services set forth on
Schedule 2.1(c) (such services, collectively, the “SG&A Services” and, together
with the General Partner Services and the Mexico Services, the “Services”). The
SG&A Services shall be substantially similar in nature and quality to the
services previously provided by TETRA to Compressco in connection with
Compressco’s management and operation of the Partnership Assets prior to the
Closing Date and no lower in quantity than is reasonably necessary to assist in
the operation of the business of the Partnership Group, even if greater in
quantity than previously provided prior to the Closing Date.
     (d) In connection with providing the Services, the General Partner and
TETRA shall be entitled to allocate to the Partnership Group any costs and
expenses incurred by the General Partner, the Mexico-based TETRA Entities or
TETRA, as the case may be, on any reasonable basis determined by the General
Partner or TETRA, as the case may be.
     (e) The Partnership hereby agrees to reimburse the General Partner and
TETRA for all costs and expenses allocated to the Partnership Group in
accordance with Section 2.1(d).
     (f) With respect to all Intellectual Property authored, created, invented,
conceived, reduced to practice or developed by the General Partner arising out
of the General Partner Services or by TETRA or the Mexico-based TETRA Entities
arising out of the Mexico Services or the SG&A Services that is related to the
business of a Partnership Entity (the “Partnership Entity Intellectual
Property”), the General Partner or TETRA, as the case may be, hereby assigns,
sells and transfers, and TETRA hereby agrees to cause any applicable
Mexico-based TETRA Entity to assign, sell and transfer, to the applicable
Partnership Entity or Entities all of the General Partner’s, TETRA’s or such
applicable Mexico-based TETRA Entity’s, as the case may be, right, title, and
interest in and to such Partnership Entity Intellectual Property. With respect
to Partnership Entity Intellectual Property that is an improvement or
modification of the Jointly-Owned Intellectual Property of OPCO and MLP Sub, the
General Partner or TETRA, as the case may be, hereby assigns, sells, and
transfers, and TETRA hereby agrees to cause any applicable Mexico-based TETRA
Entity to assign, sell and transfer, joint and undivided interests in and to
such Partnership Entity Intellectual Property to OPCO and MLP Sub in the General
Partner’s, TETRA’s or such applicable Mexico-based TETRA Entity’s, as the case
may be, right, title, and interest in and to such Partnership Entity
Intellectual Property.

7



--------------------------------------------------------------------------------



 



     (g) Each of the General Partner and TETRA, as the case may be, shall
execute, shall cause its respective employees and contractors to execute, and
TETRA shall cause any applicable Mexico-based TETRA Entity to execute, any
documents reasonably necessary to effectuate and record such assignment, sale
and transfer to the applicable Partnership Entity or Entities.
     (h) Each Partnership Entity shall own title to all tangible and electronic
or digital copies of the Books and Records relating to such Partnership Entity,
in each case, including all rights of copyright and other Intellectual Property
in and to such Books and Records, or in the case of the Books and Records that
disclose or embody the Jointly-Owned Intellectual Property of OPCO and MLP Sub,
each of OPCO and MLP Sub shall hold a joint and undivided interest in and to any
Intellectual Property in and to such Books and Records. The Partnership shall
cause each Partnership Entity to grant a royalty-free license to the General
Partner to use and modify hereunder its Intellectual Property and Books and
Records, whether held solely or jointly, in furtherance of the provision of
services to the Partnership Entities pursuant to this Agreement and grants the
General Partner the right to retain such Books and Records in connection
therewith for the purposes of providing services to the Partnership Entities
pursuant to this Agreement. During the term of this Agreement, the General
Partner shall, upon reasonable request, make available or deliver, or cause to
be made available or delivered, to a Partnership Entity, its Books and Records.
     2.2 Subcontract Services Provided between the Partnership Entities and
TETRA Entities. Notwithstanding anything to the contrary in this Agreement, any
Partnership Entity or any TETRA Entity may, but shall be under no obligation to,
perform for any TETRA Entity or any Partnership Entity, respectively, and any
TETRA Entity or any Partnership Entity may, but shall be under no obligation to,
obtain from any Partnership Entity or any TETRA Entity, respectively, such
production enhancement or other oilfield services on a subcontract basis as are
needed or desired by the entity obtaining such services, for such periods of
time and in such amounts as may be mutually agreed upon by TETRA and the General
Partner; provided, however, that in any such case, such services are performed
on terms that are (i) approved by the Conflicts Committee, (ii) no less
favorable to the Partnership Group than those generally being provided to or
available from non-affiliated third parties, as determined by the General
Partner, or (iii) fair and reasonable to the Partnership Group, taking into
account the totality of the relationships between the parties involved
(including other transactions that may be particularly favorable or advantageous
to the Partnership Group), as determined by the General Partner.
ARTICLE III
EQUIPMENT TRANSFERS
     3.1 Equipment Transfers between the Partnership Entities and TETRA
Entities. Notwithstanding anything to the contrary in this Agreement, any
Partnership Entity or any TETRA Entity may, but shall be under no obligation to,
sell, lease or like-kind exchange (each such sale, lease or exchange, for
purposes of this Section 3.1, a “Transfer”) to any TETRA Entity or any
Partnership Entity, respectively, and any TETRA Entity or any Partnership Entity
may, but shall be under no obligation to, obtain from any Partnership Entity or
any TETRA

8



--------------------------------------------------------------------------------



 



Entity, respectively, such newly fabricated or previously fabricated PES
Equipment as is needed or desired by the obtaining entity to meet its production
enhancement services obligations, in such amounts, in such conditions and for
such periods of time, if applicable, as may be mutually agreed upon by TETRA and
the General Partner; provided, however, that, in any such case, such Transfer is
on terms that are (i) approved by the Conflicts Committee, (ii) no less
favorable to the Partnership Group than those generally being provided to or
available from non-affiliated third parties, as determined by the General
Partner, or (iii) fair and reasonable to the Partnership Group, taking into
account the totality of the relationships between the parties involved
(including other transactions that may be particularly favorable or advantageous
to the Partnership Group), as determined by the General Partner; provided,
further, that, notwithstanding anything to the contrary in this Section 3.1, any
TETRA Entity may purchase from any Partnership Entity newly fabricated PES
Equipment only for a price that is not less than the Fabricated Cost plus the
Fixed Margin Amount; and provided, further, that, notwithstanding anything to
the contrary in this Section 3.1, any TETRA Entity may purchase from any
Partnership Entity previously fabricated PES Equipment only for a price that is
not less than the Net Book Value plus the Fixed Margin Amount.
ARTICLE IV
INDEMNIFICATION
     4.1 Environmental Indemnification.
     (a) Subject to Section 4.3, TETRA shall indemnify, defend and hold harmless
the Partnership Group from and against any environmental claims, losses and
expenses (including, without limitation, court costs and reasonable attorney’s
and expert’s fees) of any and every kind or character suffered or incurred by
the Partnership Group by reason of or arising out of:
          (i) any violation of Environmental Laws associated with ownership or
operation of the Partnership Assets; or
          (ii) any event or condition associated with ownership or operation of
the Partnership Assets (including, without limitation, the presence of Hazardous
Substances on, under, about or migrating to or from the Partnership Assets or
the disposal or release of Hazardous Substances generated by operation of the
Partnership Assets) including, without limitation, (A) the cost and expense of
any investigation, assessment, evaluation, monitoring, containment, cleanup,
repair, restoration, remediation, or other corrective action required or
necessary under Environmental Laws or to satisfy any applicable Voluntary
Cleanup Program, (B) the cost or expense of the preparation and implementation
of any closure, remedial, corrective action or other plans required or necessary
under Environmental Laws or to satisfy any applicable Voluntary Cleanup Program
and (C) the cost and expense for any environmental pre trial, trial or appellate
legal or litigation support work; provided, in the case of clauses (A) and
(B) such cost and expense shall not include the costs of and associated with
project management and soil and ground water monitoring;

9



--------------------------------------------------------------------------------



 



but only to the extent that such violation complained of under Section 4.1(a)(i)
or such events or conditions included under Section 4.1(a)(ii) occurred before
or existed on the Closing Date (collectively, “Covered Environmental Losses”).
     (b) The Partnership Group shall indemnify, defend and hold harmless the
TETRA Entities from and against any Covered Environmental Losses suffered or
incurred by TETRA and its Affiliates relating to the Partnership Assets (as well
as any assets acquired by the Partnership after the Closing Date) occurring on
or after the Closing Date, except to the extent that the Partnership Group is
indemnified with respect to any of such Covered Environmental Losses under
Section 4.1(a).
     (c) Except for claims for Covered Environmental Losses made before the
third anniversary of the Closing Date, which shall not terminate, all
indemnification obligations in this Section 4.1 shall terminate on the third
anniversary of the Closing Date.
     4.2 Additional Indemnification. In addition to and not in limitation of the
indemnification provided under Section 4.1(a), subject to Section 4.3, TETRA
shall indemnify, defend and hold harmless the Partnership Group from and against
any claims, losses and expenses (including, without limitation, court costs and
reasonable attorney’s and expert’s fees) of any and every kind or character,
known or unknown, fixed or contingent, suffered or incurred by the Partnership
Group (such claims, losses and expenses, together with the Covered Environmental
Losses, the “Losses”)) by reason of or arising out of:
          (a) failure to convey good and defensible title to the Partnership
Assets to one or more members of the Partnership Group to the extent any such
failure renders the Partnership Group unable to use or operate the Partnership
Assets in substantially the same manner as they were operated by the TETRA
Entities immediately prior to the Closing Date; or
          (b) all federal, state and local income tax liabilities attributable
to the operation of the Partnership Assets prior to the Closing Date, including
any such income tax liabilities of TETRA that may result from the consummation
of the formation transactions for the Partnership Entities; or
          (c) the failure of the Partnership Group to have on the Closing Date
any consent or governmental permit necessary to allow the transfer of any of the
Partnership Assets or any such Partnership Assets to the extent any such failure
renders the Partnership Group unable to use or operate the Partnership Assets in
substantially the same manner that the Partnership Assets were owned or operated
immediately prior to the Closing Date,
provided, however, that in the case of clause (a) and (c) above, such
indemnification obligations shall terminate on the third anniversary of the
Closing Date; and that in the case of clause (b) above, such indemnification
obligations shall survive until 60 days after the termination of any applicable
statute of limitations.

10



--------------------------------------------------------------------------------



 



     4.3 Limitations Regarding Indemnification.
     (a) The aggregate liability of TETRA under Section 4.1(a) shall not exceed
$5.0 million.
     (b) No claims may be made against TETRA for indemnification pursuant to
Sections 4.1(a) or 4.2 unless the aggregate dollar amount of the Losses suffered
or incurred by the Partnership Group exceeds $250,000, and thereafter TETRA
shall be liable for the full amount of such Losses, subject to the limitations
of Section 4.3(a).
     (c) Notwithstanding anything herein to the contrary, in no event shall
TETRA have any indemnification obligations under Section 4.1(a) for claims made
as a result of additions to or modifications after the Closing Date of
Environmental Laws existing as of the Closing Date or new Environmental Laws
promulgated after the Closing Date.
     4.4 Indemnification Procedures.
     (a) The Indemnified Party agrees that promptly after it becomes aware of
facts giving rise to a claim for indemnification under this Article IV, it will
provide notice thereof in writing to the Indemnifying Party, specifying the
nature of and specific basis for such claim.
     (b) The Indemnifying Party shall have the right to control all aspects of
the defense of (and any counterclaims with respect to) any claims brought
against the Indemnified Party that are covered by the indemnification under this
Article IV, including, without limitation, the selection of counsel,
determination of whether to appeal any decision of any court and the settling of
any such matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent of the Indemnified Party
(with the concurrence of the Conflicts Committee in the case of the Partnership
Group) unless it includes a full release of the Indemnified Party from such
matter or issues, as the case may be, and does not include the admission of
fault, culpability or a failure to act, by or on behalf of such Indemnified
Party.
     (c) The Indemnified Party agrees to cooperate fully with the Indemnifying
Party, with respect to all aspects of the defense of any claims covered by the
indemnification under this Article IV, including, without limitation, the prompt
furnishing to the Indemnifying Party of any correspondence or other notice
relating thereto that the Indemnified Party may receive, permitting the name of
the Indemnified Party to be utilized in connection with such defense, the making
available to the Indemnifying Party of any files, records or other information
of the Indemnified Party that the Indemnifying Party considers relevant to such
defense and the making available to the Indemnifying Party, at no cost to the
Indemnifying Party, of any employees of the Indemnified Party; provided,
however, that in connection therewith the Indemnifying Party agrees to use
reasonable efforts to minimize the impact thereof on the operations of the
Indemnified Party and further agrees to endeavor to maintain the confidentiality
of all files, records and other information furnished by the Indemnified Party
pursuant to this Section 4.4. In no event shall the obligation of the
Indemnified Party to cooperate

11



--------------------------------------------------------------------------------



 



with the Indemnifying Party as set forth in the immediately preceding sentence
be construed as imposing upon the Indemnified Party an obligation to hire and
pay for counsel in connection with the defense of any claims covered by the
indemnification set forth in this Article IV; provided, however, that the
Indemnified Party may, at its own option, cost and expense, hire and pay for
counsel in connection with any such defense. The Indemnifying Party agrees to
keep any such counsel hired by the Indemnified Party informed as to the status
of any such defense, but the Indemnifying Party shall have the right to retain
sole control over such defense.
     (d) In determining the amount of any loss, cost, damage or expense for
which the Indemnified Party is entitled to indemnification under this Agreement,
the gross amount of the indemnification will be reduced by (i) any insurance
proceeds realized by the Indemnified Party and (ii) all amounts recovered by the
Indemnified Party under contractual indemnities from third Persons. The
Partnership hereby agrees to use commercially reasonable efforts to realize any
applicable insurance proceeds or amounts recoverable under such contractual
indemnities.
ARTICLE V
MISCELLANEOUS
     5.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be
subject to and governed by the laws of the State of Delaware, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Delaware and to venue in Delaware.
     5.2 Notice. All notices, requests or consents provided for or permitted to
be given pursuant to this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by facsimile to such Party. Notice given
by personal delivery or mail shall be effective upon actual receipt. Notice
given by facsimile shall be effective upon actual receipt if received during the
recipient’s normal business hours, or at the beginning of the recipient’s next
Business Day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a Party pursuant to this Agreement
shall be sent to or made at the address set forth below or at such other address
as such Party may stipulate to the other Parties in the manner provided in this
Section 5.2.
For notices to any of the TETRA Entities:
TETRA Technologies, Inc.
24955 Interstate 45 North
The Woodlands, TX 77380
Phone: 281-367-1983
Fax: 281-364-4398
Attention: General Counsel

12



--------------------------------------------------------------------------------



 



For notices to any of the Partnership Entities:
Compressco Partners, L.P.
101 Park Avenue, Suite 1200
Oklahoma City, OK 73102
Phone: 405-677-0221
Fax: 405-619-9244
Attention: President
     5.3 Entire Agreement. This Agreement constitutes the entire agreement of
the Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.
     5.4 Termination. This Agreement, other than the provisions set forth in
Articles IV and V hereof, shall terminate upon the earlier to occur of (i) a
Change of Control of the General Partner or TETRA or (ii) the third anniversary
of the Closing Date.
     5.5 Effect of Waiver or Consent. No waiver or consent, express or implied,
by any Party to or of any breach or default by any Person in the performance by
such Person of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance by
such Person of the same or any other obligations of such Person hereunder.
Failure on the part of a Party to complain of any act of any Person or to
declare any Person in default, irrespective of how long such failure continues,
shall not constitute a waiver by such Party of its rights hereunder until the
applicable statute of limitations period has run.
     5.6 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties; provided,
however, that the Partnership may not, without the prior approval of the
Conflicts Committee, agree to any amendment or modification of this Agreement
that the General Partner determines will adversely affect the holders of Common
Units. Each such instrument shall be reduced to writing and shall be designated
on its face an “Amendment” or an “Addendum” to this Agreement.
     5.7 Assignment; Third Party Beneficiaries. Any Party shall have the right
to assign its rights under this Agreement without the consent of any other
Party, but no Party shall have the right to assign its obligations under this
Agreement without the consent of the other Parties. Subject to the limitations
set forth in Section 5.14, each of the Parties hereto specifically intends that
each entity comprising the TETRA Entities and each entity comprising the
Partnership Entities, as applicable, whether or not a Party to this Agreement,
shall be entitled to assert rights and remedies hereunder as third-party
beneficiaries hereto with respect to those provisions of this Agreement
affording a right, benefit or privilege to any such entity.
     5.8 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, with the same effect as
if all signatory Parties had signed the same document. All counterparts shall be
construed together and shall constitute one and the same instrument.

13



--------------------------------------------------------------------------------



 



     5.9 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance shall be held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected thereby and
shall be enforced to the greatest extent permitted by law.
     5.10 Gender, Parts, Articles and Sections. Whenever the context requires,
the gender of all words used in this Agreement shall include the masculine,
feminine and neuter, and the number of all words shall include the singular and
plural. All references to Article numbers and Section numbers refer to Articles
and Sections of this Agreement.
     5.11 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each Party agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be necessary or appropriate to effectuate, carry out and perform all
of the terms, provisions and conditions of this Agreement and all such
transactions.
     5.12 Withholding or Granting of Consent. Except as otherwise expressly
provided in this Agreement, each Party may, with respect to any consent or
approval that it is entitled to grant pursuant to this Agreement, grant or
withhold such consent or approval in its sole and uncontrolled discretion, for
any reason, and subject to such conditions as it shall deem appropriate.
     5.13 Laws and Regulations. Notwithstanding any provision of this Agreement
to the contrary, no Party shall be required to take any act, or fail to take any
act, under this Agreement if the effect thereof would be to cause such Party to
be in violation of any applicable law, statute, rule or regulation.
     5.14 Negation of Rights of Limited Partners, Assignees and Third Parties.
The provisions of this Agreement are enforceable solely by the Parties, and no
shareholder, limited partner, member, or assignee of TETRA, the General Partner
or the Partnership or other Person shall have the right, separate and apart from
TETRA, the General Partner or the Partnership, to enforce any provision of this
Agreement or to compel any Party to comply with the terms of this Agreement.
     5.15 No Recourse Against Officers or Directors. For the avoidance of doubt,
the provisions of this Agreement shall not give rise to any right of recourse
against any officer or director of TETRA or any Partnership Entity.
(Signature pages follow.)

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on, and
effective as of, the Closing Date.

                  TETRA TECHNOLOGIES, INC.    
 
           
 
  By:   /s/ Stuart M. Brightman     
 
           
 
  Name:   Stuart M. Brightman    
 
  Title:   President and Chief Executive Officer    
 
                COMPRESSCO PARTNERS GP INC.    
 
           
 
  By:   /s/ Ronald J. Foster    
 
           
 
  Name:   Ronald J. Foster    
 
  Title:   President    
 
                COMPRESSCO PARTNERS, L.P.    
 
           
 
  By:   Compressco Partners GP Inc., its general partner    
 
           
 
  By:   /s/ Ronald J. Foster    
 
           
 
  Name:   Ronald J. Foster    
 
  Title:   President    

Omnibus Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
Fixed-Margin Amount Percentage
     0.25 (or 25.0%)

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.1(c)
SG&A Services
     Pursuant to Section 2.1(c) of this Agreement, TETRA shall provide the
Partnership Entities with corporate and general and administrative services
reasonably necessary to assist in the operation of the business of the
Partnership Group, which services shall include, without limitation, the
following services:

  (a)   secretarial and general office services;     (b)   employee benefits
administration services (including, without limitation, equity plan
administration services);     (c)   investor relations services;     (d)   human
resources and payroll processing services;     (e)   financial services;     (f)
  information and technology services;     (g)   audit services;     (h)   legal
services;     (i)   engineering and technical services;     (j)   insurance and
risk management services;     (k)   global supply chain and procurement
services;     (l)   accounting services;     (m)   tax services;     (n)  
health, safety and environmental (HSE) services;     (o)   facilities management
services;     (p)   international business development; and     (q)   general
sales/marketing services.

 